Citation Nr: 0817392	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-38 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
including as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This case was remanded by the Board in September 2007 for 
further development.  That development has now been 
completed, and the case has been returned to the Board for 
further appellate consideration.

The veteran appeared and testified at a personal hearing 
before the undersigned Veterans Law Judge in April 2008.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDING OF FACT

Non-Hodgkin's lymphoma was not manifested in service and is 
not shown to be related to the veteran's service, to include 
alleged exposure to ionizing radiation therein.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
the veteran's active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in February 2004 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006, and this notice was followed by the April 2006 
supplemental statement of the case.    

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, private medical records, hearing 
testimony, and lay statements have been associated with the 
record.  The veteran's claims file was also submitted for 
review and medical opinion in June 2006 and January 2008.  

Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Non-Hodgkin's Lymphoma

The veteran contends that his diagnosed non-Hodgkin's 
lymphoma was caused by his exposure to ionizing radiation and 
to various toxins during his period of service.  The veteran 
further contends that his non-Hodgkin's lymphoma first 
manifested in March 1991, while in service, by way of a 
painful lump on the roof of his mouth.
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by several different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
presumptive service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted 
for certain diseases present in "radiation-exposed veterans."  
Second, a "radiogenic disease" may be service-connected on a 
direct basis after specified developmental procedures are 
conducted under the framework of 38 C.F.R. § 3.311.  Third, 
even if the claimed disability is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, direct service connection must still 
be considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Under 38 C.F.R. §§ 3.309(d), service connection is warranted 
for lymphomas for "radiation-exposed" veterans.  A 
"radiation- exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service. Regulations define "radiation-risk activities" to 
include participation at atmospheric nuclear tests, being 
present at Hiroshima or Nagasaki during specific periods of 
time, and service at specific nuclear weapons production 
facilities.  38 C.F.R. 
§ 3.309(d)(3).

If the veteran does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and includes lymphomas other 
than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b)(2).  Section 3.311(b)(5) requires that lymphomas 
other than Hodgkin's disease become manifest 5 years or more 
after exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2006).  

The Board notes that non-Hodgkin's lymphoma is listed among 
the diseases specific to radiation-exposed veterans under 38 
C.F.R. § 3.309(d).  However, the presumptive provisions of 38 
C.F.R. § 3.309(d) apply only to radiation-exposed veterans.  
To be considered "radiation-exposed" the veteran must have 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i).

The veteran contends that he was exposed to ionizing 
radiation while serving on board Navy submarines.  Service on 
board nuclear submarines is not as a recognized radiation-
risk activity under 38 C.F.R. § 3.309(d).  Therefore, the 
veteran is not a radiation-exposed veteran, and the 
presumptive provisions of 
38 C.F.R. § 3.309(d) are not applicable.

Non-Hodgkin's lymphoma is also among the radiogenic diseases 
under 38 C.F.R. 
§ 3.311.  The veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141) was obtained and shows that 
the veteran was exposed to an estimated dose of 0.431 rem 
from June 1966 to September 1977.  Pursuant to 
38 C.F.R. § 3.311, the VA Under Secretary for Health was 
requested to review the claims file and provide an opinion as 
to the possible relationship between the veteran's non-
Hodgkin's lymphoma and his exposure to ionizing radiation in 
service.

In June 2004 memorandum, the Chief Public Health and 
Environmental Hazards Officer (Chief Public Health Officer) 
stated that the veteran's dose estimate information, 
contained in his DD Form 1141, was sent to the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH), which calculated 
a 99-percentile value for the probability of causation of 
0.36 percent.  The Chief Public Health Officer concluded that 
it was unlikely that the veteran's lymphoma could be 
attributed to exposure to ionizing radiation in service.

A June 2004 letter from VA Compensation and Pension Service 
stated a medical opinion from the Under Secretary for Health 
was received that advised it was unlikely the veteran's 
lymphoma resulted from his exposure to ionizing radiation in 
service.  The letter concluded that as a result of the 
opinion, and following review of the evidence in its 
entirety, that there was no reasonable possibility that the 
veteran's lymphoma resulted from radiation exposure in 
service.  Therefore, service connection is not warranted on a 
presumptive basis as a "radiogenic" disease under 38 C.F.R. § 
3.311(b)(2).

Next, the Board turns to consideration of direct service 
connection by way of in-service incurrence.  The veteran 
contends that his non-Hodgkin's lymphoma first manifested in 
service, as a painful lump on the roof of his mouth in March 
1991.  

The veteran's service medical records reveal that he reported 
a sore lump on the roof of his mouth in March 1991.  A 
notation is made of a "small l.n.," which has been 
interpreted by physicians to denote a small lymph node.  The 
veteran's November 1991 retirement examination indicates a 
normal mouth and throat.  

Post-service medical records indicate that the veteran was 
diagnosed with follicular large cell lymphoma in 2002.  A 
September 2002 private treatment report reveals that the 
primary site of the lymphoma was the left hard palate with 
extension into the left maxillary sinus.  

The veteran's claims file was submitted for a medical opinion 
in June 2006.  The VA examiner stated that without dental 
records, any opinion provided would be based on mere 
speculation.  The veteran submitted his service dental 
records, as well as post-service dental records.  The 
veteran's claims file was then resubmitted in January 2008 
for an opinion as to whether the lump on the roof of the 
veteran's mouth in March 1991 was an early manifestation of 
non-Hodgkin's lymphoma.  The examiner reviewed the veteran's 
dental records, noting that sensitivity was reported in 2002.  
The examiner opined that it is less likely than not that the 
March 1991 lump is linked to the 2002 diagnosis of lymphoma.  
The examiner based this opinion on the absence of any 
symptoms in the record after the March 1991 note and prior to 
the 2002 diagnosis. 

There is no probative medical opinion of record that provides 
a link between the veteran's diagnosed non-Hodgkin's lymphoma 
and the March 1991 lump on the roof of his mouth.  The VA 
examiner who conducted the January 2008 claims file review 
stated that no nexus is plausible, as there is no evidence of 
a continuous process in the veteran's mouth.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The absence of physical 
symptoms between March 1991 and 2002, as well as the absence 
of medical evidence substantiating a link between the 
veteran's lymphoma and the March 1991 lump, provides evidence 
against the veteran's claim.  While acknowledging that the 
veteran's non-Hodgkin's lymphoma manifested in 2002 in the 
roof of his mouth, the same location as the March 1991 lump, 
the Board cannot find that the veteran's lymphoma was present 
in March 1991 without resort to speculation.  

Lastly, the veteran contends that his non-Hodgkin's lymphoma 
was caused by his exposure to various toxins and chemicals 
during his service on Navy submarines.  The veteran lists a 
number of toxins to which he was exposed, including carbon 
tetrachloride, chlorine, chromium VI, diesel particulate 
matter, diesel vapors, hydrochloric acid, mercury, methyl 
ethyl ketone, methylene chloride, polychlorinated biphenyls, 
polycyclic organic matter, vinyl chloride, otto fuel, 
hydrogen sulfide, hydrogen sulfate, cleaning agents such as 
hexane and toluene, cigarette smoke, hydraulic oil.

A March 1987 report documents the veteran's exposure to otto 
fuel for six years.  A physical examination was conducted, 
the results of which were normal.  There is no further 
evidence from the Navy concerning the veteran's in-service 
exposure to toxins.

In support of his contentions, the veteran has submitted 
correspondence from men who served on board the USS Sea Owl, 
a submarine to which the veteran was attached during his 
active service.  In this correspondence, the men documented 
exposure to red-lead primer, zinc chromate, diesel fuel, lube 
oils, fuel fumes, battery fumes, carbon tetrachloride, and 
paint thinner.  

The veteran testified in April 2007 regarding the conditions 
on board a submarine, including his exposure to various 
toxins.  The veteran testified that he considers himself a 
scientist, and that he holds a bachelor's degree in 
ecological toxicology.

The veteran has submitted an August 2007 letter from a 
private physician regarding the possible etiology of his non-
Hodgkin's lymphoma.  In this letter, the physician states 
that non-Hodgkin's lymphoma is related in certain 
circumstances to exposure to chemicals.  The physician also 
states that he is unaware of the veteran's particular 
chemical exposure, and cannot comment on his case 
specifically.  

The veteran has also submitted numerous articles relating the 
carcinogenic effects of various toxins and chemicals.  With 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).

The private physician's statement regarding the role of 
chemicals in the development of the veteran's lymphoma lacks 
probative value.  The statement is an opinion of mere 
possibility and not probability.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (the Court found evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  The physician indicated that he is 
unaware of the chemicals to which the veteran was exposed and 
refused to comment specifically on the veteran's case.   

Further, the articles submitted by the veteran do not discuss 
the relationship between non-Hodgkin's lymphoma and toxin 
exposure with any degree of certainty.  Indeed, the article 
on exposure to otto fuel suggests that it is unknown whether 
that substance is carcinogenic.  Moreover, while some of the 
articles note that exposure to certain chemicals is a risk 
factor in the development of non-Hodgkin's lymphoma, one of 
the articles also states that a causal association between 
exposures to certain chemicals and the subsequent development 
of non-Hodgkin's lymphoma is unresolved.  

The Board acknowledges the veteran's testimony and 
statements, and the statements received from his fellow 
servicemen.  The veteran and servicemen are competent to 
describe the conditions of their service, as well as the 
types of toxins to which they were exposed.  However, as a 
lay person (not a medical professional), the veteran is not 
competent to offer opinions on medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Service connection for 
non-Hodgkin's lymphoma, therefore, is not warranted.







ORDER

Service connection for non-Hodgkin's lymphoma is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


